Dixon, C. J.
In this case we unhesitatingly adopt the conclusion of the court of appeals of Kentucky under like circumstances (Southard v. Pope's Ex'r, 9 B. Monroe, 264, 265), and hold that the plaintiff, by accepting a part of the purchase-money for which the land was sold, waived his right to enforce a forfeiture of the equity of redemption according to the terms of the certificate of sale, which he held, and thereby converted the certificate, and his interest in the land under it, into a mere lien or security for the payment of the balance of the purchase-money.
By the Qourt. — The judgment of the circuit court is affirmed.